Title: From Alexander Hamilton to Rufus King, [1 May 1798]
From: Hamilton, Alexander
To: King, Rufus


[New York, May 1, 1798]
My Dear Sir
It is a great while since I received a line from you—nor indeed have I deserved one. The vortex of business, in which I have been, having kept me from writing to you. At this moment I presume you will not be sorry to know my opinion as to the course of our public affairs.
In Congress, a good spirit is gaining ground; and though measures march slowly, there is reason to expect that almost every thing which the exigency requires will be done. The plan is, present defence against depredations by sea and preparations for eventual danger by land. In the community, indignation against the French Government and a firm resolution to support our own discover themselves dayly by unequivocal symptoms. The appearances are thus far highly consoling.
But in this posture of things, how unfortunate is it, that the new instructions issued by Great Britain, which appear, according to the reports of the day, to be giving rise to many abusive captures of our vessels, are likely to produce a counter current—and to distract the public dissatisfaction between two powers, who it will be said are equally disposed to plunder and oppress. In vain will it be urged that the British Government cannot be so absurd as at such a juncture to intend us injury. The effects will be alone considered and they will make the worst possible impression. By what fatality has the British Cabinet been led to spring any new mine, by new regulations, at such a crisis of affairs? What can be gained to counterballance the mischievous tendency of abuses? Why are weapons to be furnished to our Jacobins?
It seems the captured vessels are carried to the Mole* where there is a virtuous Judge of the name of Comboult disposed to give sanction to plunder in every shape. Events are not yet sufficiently unfolded to enable us to judge of the extent of the mischief—but nothing can be more unlucky than that the door has been opened. The recency of the thing may prevent your hearing any thing about it from the Government by this opportunity.
Yrs. Affecty
A Hamilton

PS
* It is said Privateers are fitting out at Antigua & St Kitts.

R King Esq.
